DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein the wall surfaces of the carbon nanotubes are “unmodified surfaces”.  There is no support in the specification for the negative limitations.  Negative limitations in the claims must have explicit support in the specification to satisfy the description requirement of 35 USC 112, In re Grasselli, 231 USPQ 393.  Also please see MPEP 2173.05(i) which states, "The mere absence of a positive recitation is not basis for an exclusion."

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that the wall surfaces of the carbon nanotubes are “unmodified” surfaces.  It is unclear to the examiner what is meant by “unmodified”, especially since claim 1 recites that the wall surfaces of the CNT are crosslinked via functional groups.  The reaction of crosslinking of the CNT’s surface is considered to be a surface treatment and thereby can be interpreted such that the wall surface of the CNT is “modified”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0297441) in view of Konesky (US 2006/0275956).
Regarding claims 1, 3-4, and 27-28, Zhu discloses a carbon nanotube fiber having a tensile strength of 10-40 GPa [0034].  However, Zhu fails to explicitly disclose that the wall 
Konesky discloses a CNT that are used in high strength engineering fibers [0006], wherein the CNT has been cross-linked on its surface via two or more acyl functional group ([0036] and example), thereby reads upon the wall surfaces of the carbon nanotubes are unmodified surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s CNT fibers to be cross-linked at the wall surfaces via an acyl functional group, as suggested by Konesky, in order to obtain high thermal conductivity and high strength applications (Abstract).
Regarding the limitation “acylation reaction” “…that substitutes a hydrogen included in an organic compound with an acyl group of a cross-linking agent” per claim 28 or “one step reaction”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Nevertheless, Konesky discloses an acylation reaction [0036] that substitutes a hydrogen with an organic compound with an acyl group (Fig. 3).

	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the diameter of the CNT fiber since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the diameter of the CNT fiber dependent on what the end use fiber was used for and for specific highest strength [0028]. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0297441) in view of Konesky (US 2006/0275956) as applied to claim 1, and further in view of Kim et al. (KR 10-2014-0021116).  
Zhu in view of Konesky discloses the claimed crosslinked CNT via acyl functional group, however, fails to disclose that the crosslinking agent is azelaic acid, thereby obtaining the specific reaction as claimed.
Kim discloses that the CNT’s surface is crosslinked by a crosslinking agent of azelaic acid dichloride, which thereby comprising the claimed acylation reaction (claim 9).
.  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0297441) in view of Konesky (US 2006/0275956) as applied to claim 1, and further in view of Lia et al. (Study of Poly(Acrylic Acid)–Carbon Nanotube Self-Assembly Films).
Zhu in view of Konesky discloses the claimed crosslinked CNT via acyl functional group, however, fails to disclose that the crosslinking agent is azelaic acid, thereby obtaining the specific reaction as claimed.
Lia discloses that the CNT’s surface is crosslinked by a crosslinking agent of polyacryl acid, which thereby comprising the claimed acylation reaction (Scheme 1).
It would have been obvious to modify Zhu in view of Konesky’s agent to be of polyacryl acid, which thereby comprise the acylation reaction as claimed, since Lia discloses that this would achieve suitable surface morphology and mechanical properties.    

	Claims 1, 3-5, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0297441) in view of Kita et al. (JP 2011-153392).
Regarding claims 1, 3-4, and 27, Zhu discloses a carbon nanotube fiber having a tensile strength of 10-40 GPa [0034].  However, Zhu fails to explicitly disclose that the wall surfaces of the CNT that compose the carbon nanotube fiber are cross-linked each other via at least two acyl functional groups.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s CNT fibers to be cross-linked at the wall surfaces, as suggested by Kita, in order to obtain excellent electrical property and dynamic characteristics [0002].
Regarding the limitation “acylation reaction” “…that substitutes a hydrogen included in an organic compound with an acyl group of a cross-linking agent” per claim 28 or “one step reaction”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Nevertheless, Kita discloses an acylation reaction in a one-step reaction ([0029] and Example) that substitutes a hydrogen with an organic compound with an acyl group [0026-0029].


	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the diameter of the CNT fiber since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the diameter of the CNT fiber dependent on what the end use fiber was used for and for specific highest strength [0028].
	Alternatively, Kita discloses a CNT fiber having a diameter of 0.5 µm – 1 cm [0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s CNT fiber to have a diameter of 1-150 µm, since Kita discloses that this is a generally known dimension for a CNT fiber [0018].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0297441) in view of Kita et al. (JP 2011-153392) as applied to claim 1, and further in view of Kim et al. (KR 10-2014-0021116).  

Kim discloses that the CNT’s surface is crosslinked by a crosslinking agent of azelaic acid dichloride, which thereby comprising the claimed acylation reaction (claim 9).
It would have been obvious to modify Zhu in view of Kita’s agent to be of azelaic acid dichloride, which thereby comprise the acylation reaction as claimed, since Kim discloses that this would achieve a high intensity carbon nanotube fiber.  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0297441) in view of Kita et al. (JP 2011-153392) as applied to claim 1, and further in view of Lia et al. (Study of Poly(Acrylic Acid)–Carbon Nanotube Self-Assembly Films).
Zhu in view of Kita discloses the claimed crosslinked CNT via acyl functional group, however, fails to disclose that the crosslinking agent is azelaic acid, thereby obtaining the specific reaction as claimed.
Lia discloses that the CNT’s surface is crosslinked by a crosslinking agent of polyacryl acid, which thereby comprising the claimed acylation reaction (Scheme 1).
It would have been obvious to modify Zhu in view of Kita’s agent to be of polyacryl acid, which thereby comprise the acylation reaction as claimed, since Lia discloses that this would achieve suitable surface morphology and mechanical properties.    


Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.  
Applicant has amended the claim to recite that the “wall surfaces of the carbon nanotubes are unmodified surfaces”.  Applicant stated that this interpretation is “meant as do not have functional groups on the CNT wall surface and have excellent mechanical features”.  However, as set forth above, this is considered to be new matter and/or there is no definition of what is considered to be “unmodified” surface in association with the interpretation of no functional groups on the CNT wall surface.  In fact, it appears that functional groups are present in the surface of CNT in applicant’s instant invention (instant invention PGPUB: [0071-0072], [0086], and [0091-0092]).  Further, in response to applicant argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., no functional groups) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, if supported, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785